Citation Nr: 1129746	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  10-16 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for chronic muscular strain of the left deltoid muscle and trapezius muscle with rotator cuff impingement, tendonitis and moderate frozen shoulder syndrome with degenerative arthritis and rotator cuff tear.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant's representative



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from October 1943 to October 1945.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The issues of whether new and material evidence has been received to reopen a claim for a disability of the cervical spine (neck) and entitlement to service connection for a right shoulder disability and depression have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

In June 2011 the Veteran was scheduled for a Travel Board hearing at the Portland RO.  The Veteran did not appear as he was ill.  Rather, his representative attended at his request and offered statements in support of the claim.  A transcript of the representative's statements has been associated with the record.  At the hearing, the representative waived initial RO consideration of evidence that had recently been associated with the record.  See 38 C.F.R. § 20.1304(c) (2010).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDING OF FACT

With consideration of pain, the Veteran's left shoulder disability is manifested by limitation of motion of the arm to less than 25 degrees from the side; it has not manifested by ankylosis, or fibrous union, nonunion or loss of head of the humerus.


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent, but no greater, for chronic muscular strain of the left deltoid muscle and trapezius muscle with rotator cuff impingement, tendonitis and moderate frozen shoulder syndrome with degenerative arthritis and rotator cuff tear have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.55, 4.56, 4.71a, Diagnostic Code 5201.


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in October 2008.  
VA has obtained the Veteran's service treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, obtained medical opinions as to the severity and scope of his disability, and afforded the Veteran's representative the opportunity to make statements before the Board via his representative.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  During the personal hearing before the undersigned, the Veteran's representative argued that the most recent VA examination conducted in this case was inadequate.  However, as will be discussed in greater detail below, the Board finds that VA examinations obtained in this case are adequate.  They are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Contrary to the representative's assertion, the Board finds that the examiner did provide sufficient detail regarding the Veteran's range of motion, to include consideration of pain experienced during such motion, so as to allow the Board to render an informed decision.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the service connection issue addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The evaluation of the same disability under various diagnoses is to be avoided.  Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). "Staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service- connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

38 C.F.R. §§ 4.40, 4.45 and 4.59 require the Board to consider a veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Normal ranges of motion of the shoulder are flexion (forward elevation) from zero degrees to 180 degrees, abduction from zero degrees to 180 degrees, external rotation from zero degrees to 90 degrees, and internal rotation from zero degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I.

Diagnostic Code 5200 provides that ankylosis of the scapulohumeral articulation is to be rated as follows: favorable ankylosis, with abduction to 60 degrees, can reach mouth and head, 30 percent for the major shoulder and 20 percent for the minor shoulder; intermediate ankylosis, between favorable and unfavorable, 40 percent for the major shoulder and 30 percent for the minor shoulder; unfavorable ankylosis, abduction limited to 25 degrees from side, 50 percent for the major shoulder and 40 percent for the minor shoulder.  A Note provides that the scapula and humerus move as one piece.  38 C.F.R. § 4.71a.
Diagnostic Code 5201 provides that limitation of motion of the arm at the shoulder level is rated 20 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm midway between the side and shoulder level is rated as 30 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm to 25 degrees from the side is rated as 40 percent for the major shoulder and 30 percent for the minor shoulder.  38 C.F.R. § 4.71a.

Diagnostic Code 5202 provides ratings for other impairment of the humerus. Malunion of the humerus with moderate deformity is rated as 20 percent for the major shoulder and 20 percent for the minor shoulder; malunion of the humerus with marked deformity is rated as 30 percent for the major shoulder and 20 percent for the minor shoulder.  Recurrent dislocations of the humerus at the scapulohumeral joint, with infrequent episodes, and guarding of movement only at the shoulder level, are rated as 20 percent for the major shoulder and 20 percent for the minor shoulder; recurrent dislocations of the humerus at the scapulohumeral joint, with frequent episodes and guarding of all arm movements, are rated as 30 percent for the major shoulder and 20 percent for the minor shoulder.  Fibrous union of the humerus is rated as 50 percent for the major shoulder and 40 percent for the minor shoulder.  Nonunion of humerus (false flail joint) is rated as 60 percent for the major shoulder and 50 percent for the minor shoulder.  Loss of head of the humerus (flail shoulder) is rated as 80 percent for the major shoulder and 70 percent for the minor shoulder.  38 C.F.R. § 4.71a.

Diagnostic Code 5203 provides ratings for other impairment of the clavicle or scapula.  Malunion of the clavicle or scapula is rated as 10 percent for the major shoulder and 10 percent for the minor shoulder.  Nonunion of the clavicle or scapula without loose movement is rated as 10 percent for the major shoulder and 10 percent for the minor shoulder; nonunion of the clavicle or scapula with loose movement is rated as 20 percent for the major shoulder and 20 percent for the minor shoulder.  Dislocation of the clavicle or scapula with loose movement is rated as 20 percent for the major shoulder and 20 percent for the minor shoulder.  Diagnostic Code 5203 provides an alternative rating based on impairment of function of the contiguous joint.  38 C.F.R. § 4.71a.

Facts and Analysis

In September 2008 the Veteran sought treatment at the White City VA Medical Center related to continued pain in his left shoulder.  At this time, he complained of pain in the left shoulder when he raised it above his head.  He was apparently able to lift items of weight with this arm, but guarded and retracted when he elevated the left arm.  Upon examination, the Veteran guarded when the VA nurse practitioner touched it and passive range of motion upward caused him a great deal of pain.  

Shortly after he filed his claim the Veteran was afforded a VA examination in July 2009.  The examiner noted that the medical records were reviewed and that a March 2009 X-ray showed severe arthritis involving the acromioclavicular and glenohumeral joints, suspicious for chronic severe rotator cuff injury.  With respect to joint symptoms, the examiner noted no deformity, instability, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, locking episodes, effusions, symptoms of inflammation, but did note giving way, pain, stiffness and weakness, which affected the motion of the joint.  Also noted was a history of severe weekly flare-ups that lasted hours.  With respect to the flare-ups the Veteran related that if he did not watch is shoulder, it would flare-up daily and cause pain that required him to take medication and use a heating pad.  

Physical examination showed no loss of a bone pr part of a bone, recurrent shoulder dislocations or inflammatory arthritis.  Weakness and guarding of movement were, however, noted.  The examiner assessed left shoulder arthritis and impingement syndrome that caused decreased mobility, decreased manual dexterity, problems with lifting and carrying, difficulty reaching, lack of stamina, weakness or fatigue and decreased strength.  The condition prevented the Veteran from doing chores and had severe effects on exercise.  It had moderate effects on traveling, but no effects on shopping or feeding.  It had mild effects on bathing, dressing, toileting, grooming and driving.  The Veteran related that he was a "bit of a homebody," so his physical problems did not affect him all that much.  The Veteran was not then employed and had been retired since 1972.  

Examination showed objective evidence on pain with active motion.  Flexion was from zero to 87 degrees.  Abduction was from zero to 60 degrees.  Internal rotation was from zero to 30 degrees and external rotation was from zero to 35 degrees.  There was no objective evidence of pain following repetitive motion and there were no additional limitations after 3 repetitions.  X-rays showed moderate to severe arthritis involving the acromioclavicular and glenohumeral joints.  They also showed a very high riding humeral head.  The interpretation was suggestive of a chronic rotator cuff tear.  

In September 2009 the Veteran was afforded another VA examination.  The report notes that he is right hand dominant.  At this time, the Veteran reported some neck pain and some left trapezius muscle pain.  His glenohumeral joint was very painful on the left.  The Veteran's working capacity was diminished in that he was limited to light work.  He had been retired for at least 10 years.  

Examination showed that his muscle condition was average.  External rotation was from zero to 10.  Internal rotation was from zero to 90.  Forward flexion was from zero to 70.  Abduction was from zero to 40.  Pain was described as "rather bothersome" and over the full range of motion.  Rotator cuff function was severely diminished and the shoulder was tender in all areas.  Repetitive motion did not cause any flare-up or additional loss of motion.  

Recent X-rays were noted to show degenerative arthritis at the acromioclavicular joint and at the glenohumeral joint.  The humeral head was close to the acromion, indicating a rotator cuff tear.  It was noted that an arthrogram indeed showed a rotator cuff tear.  The examiner assessed left shoulder pain and loss of motion involving all portions of the shoulder.  It was explained that the left shoulder problem had always involved all portions of the shoulder, with continuing symptoms of pain and tenderness at the trapezius muscle, assessed as a chronic muscular strain.  Also assessed was a moderate deltoid muscle tenderness, degenerative arthritis of the acromioclavicular joints and a rotator cuff tear plus degenerative arthritis of the glenohumeral joint.

As noted above, the Veteran's representative appeared on his behalf at his June 2011 Board hearing.  At this time, the representative related that a higher rating was warranted as Diagnostic Code 5201 did not cover the entire disability.  The representative also asserted that the Veteran's most recent VA examination was inadequate as there were "no points" in the examination where it talked about pain with movement or any measurements.  Contrary to the representative's argument, however, the Board finds that the examiner did provide specific detail regarding the various ranges of motion in the Veteran's left shoulder.  It is true that the examiner did not specify at what point in motion the Veteran experienced pain; however, this is because the examiner specifically noted that pain was experienced over the full motion.  

In light of this finding of painful motion throughout all movements, and resolving any doubt in the Veteran's favor, the Board finds that a 30 percent evaluation is warranted under Diagnostic Code 5201.  This code provides a maximum 30 percent evaluation for limitation of motion of the minor (non-dominant) arm to 25 degrees from the side.  38 C.F.R. § 4.71a.  Despite the painful motion throughout all movements, however, the Board finds that no higher rating is permitted, as the Court has held that, once a Veteran is receiving the maximum rating available for limitation of motion under the applicable diagnostic code, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not allow for a higher evaluation under that code.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Board has considered whether Diagnostic Codes 5200 could provide for a higher evaluation.  However, despite the painful motion noted on examination, the Veteran's left shoulder is obviously not ankylosed, nor does the painful motion result in such a degree of limitation as to render his impairment akin to ankylosis.  As noted, the most recent examination showed external rotation from zero to 10, internal rotation from zero to 90, forward flexion was from zero to 70, and abduction was from zero to 40.  Although pain was described as "rather bothersome" and over the full range of motion, it was also noted that repetitive motion did not cause any flare-up or additional loss of motion.  Consequently, the Board concludes that Diagnostic Code 5200 cannot be used to substantiate a higher evaluation.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

Along these lines, the Board acknowledges that the Veteran's left shoulder disability involves impairment of the humerus such that Diagnostic Code 5202 warrants consideration.  However, under this code an evaluation in excess of 30 percent is warranted for fibrous union of the humerus, nonunion thereof or loss of the head thereof.  The pertinent evidence outlined above clearly does not demonstrate any such findings.  Thus, an evaluation in excess of 30 percent is not warranted under these provisions.  38 C.F.R. § 4.71a, Diagnostic Code 5202.

With respect to the other potentially applicable codes, i.e. 38 C.F.R. § 4.71a, Diagnostic Codes 5203, 5301-5303, the Board finds that to consider a separate evaluation thereunder, as the Veteran's representative suggests, would constitute pyramiding.  These diagnostic codes all contemplate limitation of motion.  38 C.F.R. § 4.14.  Moreover, degenerative arthritis is properly evaluated under the criteria pertaining to limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  None of these codes provide for a schedular evaluation in excess of 30 percent.  Thus, an evaluation in excess of 30 percent is not warranted thereunder.  

Lastly, the Board has considered the representative's argument that other joints have been affected by his service-connected disability, and that his disability is also related to depression.  These matters have been referred to the AOJ for initial consideration in the Introduction section of this decision.

Extraschedular Consideration

In evaluating the severity of his service-connected disability, the Board also has considered whether the Veteran is entitled to a greater level of compensation for the disability at issue on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability, with the established criteria shows that the rating criteria reasonably describe the level and symptomatology thereof.  The criteria specifically provide for evaluation of the disability based upon impairment of the shoulder and limitation of motion, and they practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected disability.  See 38 C.F.R. § 4.1.


ORDER

Entitlement to an evaluation of 30 percent, but no greater, for chronic muscular strain of the left deltoid muscle and trapezius muscle with rotator cuff impingement, tendonitis and moderate frozen shoulder syndrome with degenerative arthritis and rotator cuff tear is granted, subject to the laws and regulations governing the award of monetary benefits.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


